Warner, Chief Justice.
The plaintiff sued the defendant on the following written instruments, which were set forth in his declaration, to-wit;
“State of Alabama, Bussell county:
“Commissioner’s Court, February term, 1871. Treasurer of said county: Pay Horace King or bearer, seven hundred and fifty dollars for building bridge — one of those orders for twenty-five hundred dollars — out of any money in the treasury not otherwise appropriated. (Signed) T. -L. Appleby,
Judge of Probate.”
*55“Coltjmbus, Ga., March 20th, 1872.
“This is to certify that I have this day sold to W. E. Parramore, an order issued by T. L. Appleby, Probate Judge of Russell county, Alabama, for seven hundred and fifty dollars, dated February term, 1871, payable to Horace King or bearer, and registered No. 157, February 14th, 1871. And I hereby obligate myself, if said order is not paid within eighteen months from this date, to pay the face of said order to W. E. Parramore or bearer.
(Signed) A. Gammell.”
The jury, on the trial of the case, under the charge of the court, found a verdict in favor of the plaintiff for the sum of $750.00, with interest from the 20th of September, 1873.
During the progress of the trial, the plaintiff proved that there had been no money in the treasury of Russell county subject to the payment of said order, from the time of its sale until the time of the trial. The defendant offered to prove by one Martin certain facts, as disclosed by the fob lowing questions propounded to him: “ What was the mar' ket value of said order on the 20th of March, 1872?” “ What was such value eighteen months after the 20th of March, 1872?” “What was its value on the 19th of October, 1875?” “What is its value now?” the counsel for the defendant stating to the court that the object of the proposed testimony was to show that since the expiration of the eighteen months after the 20th of March, 1872, and before notice was given to defendant of the non-payment of said order, that its value had greatly depreciated. The plaintiff objected to the questions propounded to the witness, the court sustained the objection, and the defendant excepted.
Thn defendant testified as a witness in the case, that he was never notified of the non-payment of the order within- the eighteen months after its sale; supposed it had been paid until a few days before the commencement of plaintiff’s suit, which was on the 19th of October, 1875.
The court charged the jury, in substance, that it was not the duty of ,the plaintiff to have notified the defendant of the non-payment of the order at the expiration of the eighteen months, to entitle him to recover, and that the *56plaintiff was entitled to interest upon tbe amount of tbe face of tbe order, from tbe day of tbe expiration of eighteen months after tbe sale thereof; to which charge tbe defendant excepted.
1. 2. There was no error in tbe charge of tbe court, that tbe defendant was not entitled to notice of tbe non-payment of tbe order— Wright vs. Shorter, 56th Ga. Rep. 72 — and that being so, tbe court did not err in sustaining tbe objections to tbe questions propounded to tbe witness, Martin. The evidence is that tbe order was not paid within eighteen months from tbe 20th of March, 1872, tbe date thereof, and that there bad been no money in tbe treasury of Russell county subject to tbe payment of said order, from tbe time of its sale to plaintiff until the time of trial.
3. This was a liquidated demand to tbe extent of tbe face of tbe order, which tbe defendant promised to pay, and it became due and payable, according to its legal effect, eighteen months from tbe date thereof, and tbe plaintiff was entitled to interest thereon from that date. Code §2056.
There was no error in tbe charge of the court as to tbe question of interest.
Let tbe judgment of tbe court below be affirmed.